DETAILED ACTION

The following is a non-final office action is response to communications received on 01/23/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serbousek et al. (US 6,610,097).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    453
    946
    media_image1.png
    Greyscale

Regarding Claim 1, Serbousek teaches an acetabular implant system (210) comprising: a liner (16) including a convex outer surface shaped to correspond to an interior of an acetabular cup and having an equatorial region and a polar region (Fig 6), the convex outer surface including a plurality of liner engagement features (shown) thereon; and a sleeve (214) including an inner surface with a plurality of sleeve engagement features (shown) thereon, the inner surface of the sleeve sized to be flush with the convex outer surface of the liner (Fig 6), wherein when the sleeve is engaged with the liner, the liner engagement features engage the sleeve engagement features (Fig 6).
Regarding Claim 2, Serbousek teaches wherein when the sleeve is engaged with the liner, the sleeve covers a first portion (shown) of the polar region of the convex outer surface of the liner without covering a second portion (shown) of the polar region.  
Regarding Claim 3, Serbousek teaches wherein the plurality of liner engagement features (shown) include a circumferentially extending recess parallel to a rim of the liner.
Regarding Claim 4, Serbousek teaches wherein the plurality of sleeve engagement features (shown) are protrusions shaped to fit within the circumferentially extending recess on the convex outer surface of the liner.  
Regarding Claim 5, Serbousek teaches wherein the plurality of liner engagement features (shown) include a second circumferentially extending recess parallel to the rim of the liner and wherein the protrusions on the inner surface of the sleeve include a first protrusion (the polar-most engagement feature) at a first distance from a rim of the sleeve and a second protrusion (the rim-most engagement feature) at a second distance from the rim of the sleeve, the first protrusion fitting within the circumferentially extending recess and the second protrusion fitting within the second circumferentially extending recess.
Regarding Claim 8, Serbousek teaches wherein the plurality of liner engagement features are one of recesses and protrusions and the plurality of sleeve engagement features are the other of recesses and protrusions (as shown in Fig 6).
Regarding Claim 10, Serbousek teaches wherein the system further comprises the acetabular cup (12).
Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 4,623,352).

    PNG
    media_image2.png
    388
    698
    media_image2.png
    Greyscale

Regarding Claim 1, Oh teaches an acetabular implant system (Fig 4) comprising: a liner (29) including a convex outer surface fully capable of corresponding to an interior of an acetabular cup (not positively claimed) and having an equatorial region and a polar region (Fig 4), the convex outer surface including a plurality of liner engagement features (76, 83) thereon; and a sleeve (31) including an inner surface with a plurality of sleeve engagement features (105, 111) thereon, the inner surface of the sleeve sized to be flush with the convex outer surface of the liner (Fig 9), wherein when the sleeve is engaged with the liner, the liner engagement features engage the sleeve engagement features (Fig 9).
Regarding Claim 6, Oh teaches wherein the sleeve (31) includes an outer surface with a second plurality of sleeve engagement features (97, 99) thereon.
Claim(s) 11, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stryker, Trident Constrained Acetabular Insert, Surgical Protocol, 2012 (hereinafter referred to as “Stryker”).

    PNG
    media_image3.png
    590
    719
    media_image3.png
    Greyscale

Regarding Claim 11, Stryker teaches an acetabular implant comprising: an acetabular cup (shown as the shell) adapted to seat within an acetabulum of a mammal; a liner (shown as the insert) disposed in the acetabular cup; and a sleeve (shown as the locking ring) engaged to a portion of an outer surface of the liner such that the sleeve is disposed in between the acetabular cup and the liner (as shown on left side of Figure), wherein the liner with the sleeve engaged thereto is cemented to the acetabular cup (page 1, center column teaches that “the constrained insert can be cemented into an existing shell”).
Regarding Claim 13, Stryker teaches wherein the liner includes an equatorial region (i.e., the opening/bottom region) and a polar region (the top region), the sleeve separating the liner from the acetabular cup solely in the equatorial region.  
Regarding Claim 14, Stryker teaches wherein the cement for engagement of the liner with the acetabular cup is disposed between the liner and the acetabular cup over an entirety of both the equatorial region and the polar region of the liner (page 1, center column teaches that “the constrained insert can be cemented into an existing shell”).

Allowable Subject Matter
Claims 7, 9, 12 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Serbousek, Oh and Stryker, which is the most pertinent art found, fails to teach and/or fairly suggest a method of removing a liner from an acetabular cup secured to an acetabulum comprising removing the sleeve such that the liner remains at least partially cemented to the acetabular cup in a polar region of the liner; and after removing the sleeve, removing the liner from the acetabular cup such that the acetabular cup remains secured to the acetabulum.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774